Citation Nr: 0023228	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-16 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for hepatitis B and C


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel





INTRODUCTION

The veteran served on active duty from October 1968 to March 
1972 and from February to April 1976. 

This matter comes to the Board of Veterans Appeals (Board) 
from an April 1998 rating decision of the Regional Office 
(RO) that denied the veteran's claim for service connection 
for PTSD and hepatitis B and C.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The service medical records are negative for complaints or 
findings of hepatitis.

2.  There is no current clinical evidence of hepatitis B, and 
hepatitis C was initially manifested many years after 
service, and there is no competent medical evidence linking 
it to service.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for hepatitis B 
and C.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim.  
38 U.S.C.A. § 5107; Morton v. West, 12 Vet. App. 477 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992), the Court held that a 
"claim must be accompanied by evidence."  Id. at 611.  As 
will be explained below, the veteran's claim of entitlement 
to service connection for hepatitis B and C is not well 
grounded.  

Factual background

The service medical records from the veteran's first period 
of service contain no complaints or findings referable to 
hepatitis.  On a report of medical history in November 1971, 
in conjunction with the separation examination, the veteran 
denied liver trouble.  On the separation examination in 
November 1971, a clinical evaluation of the abdomen and 
viscera was normal.

A Medical Board examination was conducted for unrelated 
complaints in March 1976.  On examination, the abdomen and 
viscera were normal.  

The veteran was afforded a general medical examination by the 
Department of Veterans Affairs (VA) in July 1980.  An 
examination of the abdomen showed that no organs or masses 
were palpable.  Tenderness was noted in several quadrants.  
The diagnosis was duodenal ulcer.

A private medical record reflects that hepatitis C was 
identified as a problem for the veteran in June 1997.

VA outpatient treatment records dated in 1997 and 1998 have 
been associated with the claims folder.  On a laboratory 
report dated January 1997, it was indicated that the veteran 
was diagnosed with hepatitis.  The veteran was seen the 
following month and the pertinent assessment was acute vs. 
chronic hepatitis.  An abdominal echogram later in February 
1997 showed a normal appearing liver.  Laboratory tests that 
month were negative for hepatitis B and positive for the 
hepatitis C antibody.  It was reported in January 1999 that 
hepatitis had been diagnosed in 1990.  He had gone in for 
rheumatoid arthritis and blood tests found evidence of 
hepatitis.  

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

As noted above, the service medical records for both periods 
of service are completely negative for findings associated 
with hepatitis.  It was reported when the veteran was seen in 
1999 that hepatitis had been diagnosed in 1990.  The veteran 
argues that his hepatitis is related to the poor water 
quality he consumed in Vietnam.  No medical evidence has been 
submitted to suggest that hepatitis B is present.  The Court 
has held that "[i]n the absence of competent medical 
evidence of a current disability and a causal link to service 
or evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268 (1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.  Accordingly, 
based on the evidence of record, the Board finds that the 
veteran's claim for service connection for hepatitis B is not 
well grounded.

Similarly, with respect to the claim for service connection 
for hepatitis C, the Board points out that there is no 
competent medical evidence hepatitis C, first documented many 
years after the veteran's discharge from service, is related 
in any way to service.  The Court has held that if the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Thus, his lay assertions to 
the effect that he has hepatitis C which is related to 
service are neither competent nor probative of the issue in 
question.  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and, therefore, those opinions do not even 
serve as a basis for a well-grounded claim.  Accordingly, 
based on the evidence of record, the Board finds that the 
veteran's claim for service connection for hepatitis B and C 
must be denied as not well grounded.

Where, as in this appeal, the veteran has failed to present 
evidence of a well-grounded claim, the VA is under no duty to 
assist the veteran in any further development of the claim.  
See 38 U.S.C.A. § 5107(a); Morton v. West, supra. (VA cannot 
assist a claimant in developing a claim that is not well 
grounded).  Further, the veteran's burden to submit evidence 
sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  

Accordingly, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for the claim of entitlement to service 
connection for hepatitis B and C.  See Robinette, 8 Vet. 
App. at 77-80; see also McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).


ORDER

Service connection for hepatitis B and C is denied.


REMAND

The veteran also asserts that service connection is warranted 
for PTSD.  By letter dated November 1997, the RO requested 
that the veteran furnish information of the units to which he 
was assigned in Vietnam, as well as the stressors to which he 
claimed he was exposed in service.  This letter was sent to a 
[redacted] address located in [redacted], New Mexico.  This letter 
was apparently not delivered.  The veteran subsequently 
submitted a notice of disagreement and substantive appeal, 
which reflected a [redacted] address located in [redacted], New 
Mexico.  In addition, in a memorandum from the veteran's 
representative, dated August 1998, the veteran's address was 
reported to be a [redacted] address located in [redacted], New 
Mexico, with the zip code listed as [redacted].  However, a review 
of the record does not appear to indicate that the RO wrote 
to the veteran's at his latest address of record (i.e., the 
[redacted] address in [redacted], New Mexico) and requested the 
information concerning his in-service stressors. 

The VA has an obligation under 38 U.S.C.A. § 5103(a) (West 
1991), to advise the veteran of the evidence necessary to 
complete his application for VA benefits based on service 
connection for PTSD.  See Beausoleil v. Brown, 8 Vet. App. 
459 (1996); and Robinette, supra.  In this case, the veteran 
is hereby notified that the evidence necessary to complete an 
application for service connection for PTSD includes a 
current medical diagnosis of PTSD, lay evidence of an in-
service stressor, and medical evidence of a nexus between 
service and the current diagnosis of PTSD.  See Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997) (outlining the 
requirements for a well-grounded PTSD claim).  The veteran 
must initially be given the opportunity to submit the 
information the RO requested concerning his in-service 
stressors.  Once the development is completed, the record 
must again be reviewed to determine whether the claims are 
ultimately well grounded.  Accordingly, the veteran is 
advised that, unless the development directed herein 
coincidentally provides evidence a plausible claim on the 
theories of entitlement to service connection, he is still 
under an obligation to provide such evidence.  See 38 
U.S.C.A. § 5107.

In order to give the veteran every consideration with respect 
to his claim for PTSD, the case is REMANDED to the RO for the 
following actions:

1. The RO should again send a letter to 
the veteran requesting that he provide 
all relevant information concerning 
his in-service stressors.  This letter 
must be sent to his current address of 
record.  

2. Thereafter, the RO should make a 
determination as to whether the 
veteran's claim for service connection 
for PTSD is well grounded.  If so, the 
RO should undertake all appropriate 
development.  

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case, 
and the case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 



